DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 8, a method), machine (claim 1 of a system), or manufacture (claim X, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
receiving data about a subterranean formation from a gamma- ray-logging process in a wellbore; 
applying a photoelectric-suppression estimator to the data to determine a photoelectric-suppression factor using stored mud parameters and a value for a diameter of the wellbore;
correcting the data using the photoelectric-suppression factor to generate a Uranium-free, gamma-ray log; and 
outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Although the claim recites “outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation” such an output consists only of abstract data.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a processor” and “a non-transitory computer-readable medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7 are merely generic elements or extensions of abstract ideas with no additional elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 8, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
applying, by the computing device, a photoelectric-suppression estimator to the data to determine a photoelectric-suppression factor using stored mud parameters and a value for a diameter of the wellbore; 
correcting, by the computing device, the data using the photoelectric- suppression factor to generate a Uranium-free, gamma-ray log; and 
outputting, by the computing device, the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Although the claim recites “outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation” such an output consists only of abstract data.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a computing device” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 9-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 9-14 are merely generic elements or extensions of abstract ideas with no additional elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
receiving data about a subterranean formation from a gamma-ray- logging process in a wellbore; 
applying a photoelectric-suppression estimator to the data to determine a photoelectric-suppression factor using stored mud parameters and a value for a diameter of the wellbore;
correcting the data using the photoelectric-suppression factor to generate a Uranium-free, gamma-ray log; and 
outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Although the claim recites “outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation” such an output consists only of abstract data.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a non-transitory computer-readable medium” and “processing device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 16-20 are merely generic elements or extensions of abstract ideas with no additional elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0083872 (Huiszoon) in view of US Patent 4,436,996 (Arnold).
Regarding claim 1, Huiszoon discloses a system comprising:  a processor; and a non-transitory computer-readable medium comprising instructions that are executable by the processor to cause the processor to perform operations (“medium includes instructions which enable a processor to estimate a first PEF from gamma ray count” [0015]) comprising: 
receiving data about a subterranean formation from a gamma- ray-logging process in a wellbore (“a device for measuring the formation resistivity near the drill bit, a gamma ray device for measuring the formation natural gamma ray emission intensity” [0028], [0040]); 
applying a photoelectric-suppression estimator to the data to determine a photoelectric-suppression factor (“estimating a photoelectric factor (PEF) of an earth formation… A first corrected value of the PEF is estimated using a difference between the first and second estimated values. …. Irradiating the earth formation may be done using a gamma ray source. The first corrected value of the PEF may be estimated using a calibration measurement in a sample formation” [0014]); 
correcting the data using the photoelectric-suppression factor to generate a Uranium-free, gamma-ray log (“Pecor is the correction to the PEF, and f(.rho.) is a correction factor” [0015]).
Huiszoon does not explicitly disclose: 
using stored mud parameters and a value for a diameter of the wellbore
outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation.
However, a like reference Arnold teaches:
using stored mud parameters and a value for a diameter of the wellbore (“the effect of the borehole dimensions or casing and mud conditions on unknown spectra taken in, for example, a six or twelve inch borehole could cause variations in the spectrum stripping or fitting techniques” (Col 2, Ln 10));
outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation (“(2) Logs of natural gamma ray activity in three energy ranges have been used to estimate the potassium (K), uranium (U) and thorium (Th) content of earth formations. These logs (commonly referred to K-U-T logs) were initially used in mineral exploration and bed correlation studies“ (Col 3, Ln 7) If the logging formation contains little or no uranium as in instant application [0016] then the output will also be uranium-free).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Huiszoon to use mud parameters and borehole diameter and output a gamma-ray log as taught by Arnold to output a corrected gamma-ray log.

Regarding claim 5, the combination of Huiszoon and Arnold generally disclose the system above, and further Arnold teaches the operation of receiving data about the subterranean formation from the gamma-ray-logging process in the wellbore includes receiving an initial estimate of a Uranium-free, gamma-ray log based on Thorium and Potassium elemental concentrations, and wherein the operation of applying the photoelectric-suppression estimator to the data includes applying the photoelectric- suppression estimator to the initial estimate of the Uranium-free, gamma-ray log based on Thorium and Potassium elemental concentrations (“These variations could effect the estimates of the percentage of the three elements sought to be detected by as much as an order of magnitude” (Col 2, Ln 13) "stripping constants" derived from the measurement of the standard spectra in standard boreholes for each of three elements are then applied to the measured spectrum in the unknown earth formations surrounding the borehole.  An estimate of the percentage of the particular three elements desired to be detected is made based on the stripping technique. (Col 1, Ln 38)).

Regarding claim 6, the combination of Huiszoon and Arnold generally disclose the system above, and Arnold further teaches the operation of correcting the data using the photoelectric-suppression factor to generate the Uranium-free, gamma-ray log includes correcting the data substantially contemporaneously with receiving the data about the subterranean formation from the gamma-ray-logging process in the wellbore (“Control is then transferred to logic block 33 where a comparison test is made to determine if the computed C.sub.4 ' is about equal to the observed window four count rate C.sub.4. If C.sub.4 and C.sub.4 ' are within some preselected value .DELTA.C.sub.4 of each other, then the iteration scheme is complete and control is transferred to logic block 35 where the correct value of L(.eta.)G is output” (Col 7, Ln 46)).

Regarding claim 7, the combination of Huiszoon and Arnold generally disclose the system above, and further Arnold teaches outputting the Uranium-free, gamma-ray log for determining concentrations of Thorium or Potassium in the subterranean formation (“(2) Logs of natural gamma ray activity in three energy ranges have been used to estimate the potassium (K), uranium (U) and thorium (Th) content of earth formations. These logs (commonly referred to K-U-T logs) were initially used in mineral exploration and bed correlation studies“ (Col 3, Ln 7) If the logging formation contains little or no uranium as in instant application [0016] then the output will also be uranium-free).

Regarding claim 8, Huiszoon discloses a method comprising: receiving, by a computing device (“medium includes instructions which enable a processor to estimate a first PEF from gamma ray count” [0015]), data about a subterranean formation from a gamma-ray-logging process in a wellbore (“a device for measuring the formation resistivity near the drill bit, a gamma ray device for measuring the formation natural gamma ray emission intensity” [0028], [0040]); 
applying, by the computing device, a photoelectric-suppression estimator to the data to determine a photoelectric-suppression factor (“estimating a photoelectric factor (PEF) of an earth formation… A first corrected value of the PEF is estimated using a difference between the first and second estimated values. …. Irradiating the earth formation may be done using a gamma ray source. The first corrected value of the PEF may be estimated using a calibration measurement in a sample formation” [0014]);  
correcting, by the computing device, the data using the photoelectric- suppression factor to generate a Uranium-free, gamma-ray log (“Pecor is the correction to the PEF, and f(.rho.) is a correction factor” [0015]). 
Huiszoon does not explicitly disclose: 
using stored mud parameters and a value for a diameter of the wellbore; 
outputting, by the computing device, the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation.
However, a like reference Arnold teaches:
using stored mud parameters and a value for a diameter of the wellbore (“the effect of the borehole dimensions or casing and mud conditions on unknown spectra taken in, for example, a six or twelve inch borehole could cause variations in the spectrum stripping or fitting techniques” (Col 2, Ln 10));
outputting, by the computing device, the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation (“(2) Logs of natural gamma ray activity in three energy ranges have been used to estimate the potassium (K), uranium (U) and thorium (Th) content of earth formations. These logs (commonly referred to K-U-T logs) were initially used in mineral exploration and bed correlation studies“ (Col 3, Ln 7) If the logging formation contains little or no uranium as in instant application [0016] then the output will also be uranium-free).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Huiszoon to use mud parameters and borehole diameter and output a gamma-ray log as taught by Arnold to output a corrected gamma-ray log.

Regarding claim 12, the combination of Huiszoon and Arnold generally disclose the method above, and further Arnold teaches receiving data about the subterranean formation from the gamma-ray-logging process in the wellbore includes receiving an initial estimate of a Uranium-free, gamma-ray log based on Thorium and Potassium elemental concentrations, and wherein applying the photoelectric-suppression estimator to the data includes applying the photoelectric-suppression estimator to the initial estimate of the Uranium-free, gamma-ray log based on Thorium and Potassium elemental concentrations (“These variations could effect the estimates of the percentage of the three elements sought to be detected by as much as an order of magnitude” (Col 2, Ln 13) "stripping constants" derived from the measurement of the standard spectra in standard boreholes for each of three elements are then applied to the measured spectrum in the unknown earth formations surrounding the borehole.  An estimate of the percentage of the particular three elements desired to be detected is made based on the stripping technique. (Col 1, Ln 38)).

Regarding claim 13, the combination of Huiszoon and Arnold generally disclose the method above, and further Arnold teaches correcting the data using the photoelectric- suppression factor to generate the Uranium-free, gamma-ray log includes correcting the data substantially contemporaneously with receiving the data about the subterranean formation from the gamma-ray-logging process in the wellbore (“Control is then transferred to logic block 33 where a comparison test is made to determine if the computed C.sub.4 ' is about equal to the observed window four count rate C.sub.4. If C.sub.4 and C.sub.4 ' are within some preselected value .DELTA.C.sub.4 of each other, then the iteration scheme is complete and control is transferred to logic block 35 where the correct value of L(.eta.)G is output” (Col 7, Ln 46)).

Regarding claim 14, the combination of Huiszoon and Arnold generally disclose the method above, and further Arnold teaches outputting the Uranium-free, gamma-ray log comprises outputting the Uranium-free, gamma-ray log for determining elemental concentrations about the subterranean formation, wherein the elemental concentrations comprise concentrations of Thorium or Potassium (“(2) Logs of natural gamma ray activity in three energy ranges have been used to estimate the potassium (K), uranium (U) and thorium (Th) content of earth formations. These logs (commonly referred to K-U-T logs) were initially used in mineral exploration and bed correlation studies“ (Col 3, Ln 7) If the logging formation contains little or no uranium as in instant application [0016] then the output will also be uranium-free).

Regarding claim 15, Huiszoon discloses a non-transitory computer-readable medium comprising instructions that are executable by a processing device for causing the processing device to perform operations (“medium includes instructions which enable a processor to estimate a first PEF from gamma ray count” [0015]) comprising: 
receiving data about a subterranean formation from a gamma-ray- logging process in a wellbore (“a device for measuring the formation resistivity near the drill bit, a gamma ray device for measuring the formation natural gamma ray emission intensity” [0028], [0040]); 
applying a photoelectric-suppression estimator to the data to determine a photoelectric-suppression factor (“estimating a photoelectric factor (PEF) of an earth formation… A first corrected value of the PEF is estimated using a difference between the first and second estimated values. …. Irradiating the earth formation may be done using a gamma ray source. The first corrected value of the PEF may be estimated using a calibration measurement in a sample formation” [0014]); 
correcting the data using the photoelectric-suppression factor to generate a Uranium-free, gamma-ray log (“Pecor is the correction to the PEF, and f(.rho.) is a correction factor” [0015]). 
Huiszoon does not explicitly disclose: 
using stored mud parameters and a value for a diameter of the wellbore;
outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation.
However, a like reference Arnold teaches:
using stored mud parameters and a value for a diameter of the wellbore (“the effect of the borehole dimensions or casing and mud conditions on unknown spectra taken in, for example, a six or twelve inch borehole could cause variations in the spectrum stripping or fitting techniques” (Col 2, Ln 10));
outputting the Uranium-free, gamma-ray log for determining characteristics of the subterranean formation (“(2) Logs of natural gamma ray activity in three energy ranges have been used to estimate the potassium (K), uranium (U) and thorium (Th) content of earth formations. These logs (commonly referred to K-U-T logs) were initially used in mineral exploration and bed correlation studies“ (Col 3, Ln 7) If the logging formation contains little or no uranium as in instant application [0016] then the output will also be uranium-free).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Huiszoon to use mud parameters and borehole diameter and output a gamma-ray log as taught by Arnold to output a corrected gamma-ray log.

Regarding claim 19, the combination of Huiszoon and Arnold generally disclose the non-transitory computer-readable medium above, and further Arnold teaches the operation of receiving data about the subterranean formation from the gamma-ray- logging process in the wellbore includes receiving an initial estimate of a Uranium- free, gamma-ray log based on Thorium and Potassium elemental concentrations, and wherein the operation of applying the photoelectric-suppression estimator to the data includes applying the photoelectric-suppression estimator to the initial estimate of the Uranium-free, gamma-ray log based on Thorium and Potassium elemental concentrations (“These variations could effect the estimates of the percentage of the three elements sought to be detected by as much as an order of magnitude” (Col 2, Ln 13) "stripping constants" derived from the measurement of the standard spectra in standard boreholes for each of three elements are then applied to the measured spectrum in the unknown earth formations surrounding the borehole.  An estimate of the percentage of the particular three elements desired to be detected is made based on the stripping technique. (Col 1, Ln 38)).

Regarding claim 20, the combination of Huiszoon and Arnold generally disclose the non-transitory computer-readable medium above, and further Arnold teaches the operation of correcting the data using the photoelectric-suppression factor to generate the Uranium-free, gamma-ray log includes correcting the data substantially contemporaneously with receiving the data about the subterranean formation from the gamma-ray-logging process in the wellbore (“Control is then transferred to logic block 33 where a comparison test is made to determine if the computed C.sub.4 ' is about equal to the observed window four count rate C.sub.4. If C.sub.4 and C.sub.4 ' are within some preselected value .DELTA.C.sub.4 of each other, then the iteration scheme is complete and control is transferred to logic block 35 where the correct value of L(.eta.)G is output” (Col 7, Ln 46)).

Prior art note
Claims 2-4, 9-11 and 16-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 set forth in this office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 9 and 16 and their dependent claims are allowable over the cited references above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864      

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864